PER CURIAM.
Gilberto Martin appeals an order denying his motion to correct illegal sentence pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure. We affirm. First, paragraphs 775.087(1) and 775.087(2), Florida Statutes (1985), are not mutually exclusive. State v. Whitehead, 472 So.2d 730, 732 (Fla.1985). The trial court properly reclassified the second degree murder charge under paragraph 775.087(1) while simultaneously imposing a mandatory minimum sentence pursuant to paragraph 775.-087(2). Second, to the extent that there might otherwise be an issue with respect to the conviction on count two, defendant’s conviction became final prior to the announcement of Carawan v. State, 515 So.2d 161 (Fla.1987). As Carawan is not to be retroactively applied, no relief is available to defendant under that decision. See State v. Finney, 558 So.2d 409 (Fla.1990); State v. Glenn, 558 So.2d 4 (Fla.1990); see also State v. Baker, 456 So.2d 419, 422 (Fla.1984).
Affirmed.